[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 648 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 649 
REYNOLDS, C., reads for reversal and new trial; LOTT, Ch. C., and GRAY, C., concur.
EARL, C., reads for affirmance; JOHNSON, C., concurs.
LOTT, Ch. C., for reversal, on ground that the written contract could not be enlarged by an oral agreement, and that there was no acceptance of leather under the oral agreements.
Judgment reversed; EARL and JOHNSON, CC., dissenting.